FILE COPY



In re IBEX Staffing Solutions,
        Inc. and Pronto
     InsuranceAppellant/s



                                Fourth Court of Appeals
                                        San Antonio, Texas
                                               January 29, 2014

                                             No. 04-13-00640-CV

                   IN RE IBEX STAFFING SOLUTIONS, INC. and Pronto Insurance

                                       Original Mandamus Proceeding1

                                                    ORDER

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice2

        On January 27, 2014, relators filed an unopposed motion for extension of the abatement
previously ordered by this court to allow the trial court to conduct a hearing to reconsider the order
challenged in this mandamus proceeding.

         Relators’ motion is GRANTED and the previously ordered abatement is extended. The newly
appointed judge of the County Court at Law No. 10 is ORDERED to reconsider Judge Rios’s July 5,
2013 order. See TEX. R. APP. P. 7.2(b). Any hearing necessary for such reconsideration must be held no
later than March 17, 2014. The trial judge is directed to consider the challenged order and underlying
matters and determine whether the challenged order should remain in effect, be modified, or be set aside
and render a new order accordingly.

        Relators are ORDERED to file in this court either the appropriate motion to dismiss this original
proceeding or an amended petition for writ of mandamus and appendix no later than fourteen days
following the trial court’s ruling on the reconsideration of Judge Rios’s July 5, 2013 order.

           It is so ORDERED on January 29th, 2014.                                     PER CURIAM




           ATTESTED TO: _____________________________
                          Keith E. Hottle
                          Clerk of Court



1 This proceeding arises out of Cause No. 376802, styled Andrea Collie v. IBEX Staffing Solutions, Inc. and Pronto
Insurance, pending in the County Court At Law No. 10, Bexar County, Texas, the Honorable Irene Rios presiding.
2 The panel reflected on this court’s order issued January 15, 2014, was inadvertently identified incorrectly. The

panel reviewing this original proceeding is as correctly reflected in this order.